NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 STEVEN WAYNE HEYDORN, Appellant.

                             No. 1 CA-CR 18-0378
                               FILED 4-25-2019


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201701517
              The Honorable Patricia A. Trebesch, Judge

                                  AFFIRMED


                                   COUNSEL

Law Offices of Stephen L. Duncan, Scottsdale
By Stephen L. Duncan
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                            STATE v. HEYDORN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Jon W. Thompson and Vice Chief Judge Peter B. Swann joined.


M O R S E, Judge:

¶1             This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Steven
Wayne Heydorn has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Heydorn was convicted of intentional/knowing assault, a class 1
misdemeanor, and theft, a class 1 misdemeanor. See Ariz. Rev. Stat.
("A.R.S.") §§ 13-1203(A)(1), -1802(A)(1). Heydorn was given an opportunity
to file a supplemental brief in propria persona, but he has not done so. After
reviewing the record, we affirm Heydorn's convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             In November 2017, victim M.M. was staying at Heydorn's
home for the weekend. M.M. and Heydorn went to a casino, where M.M.
won $500. M.M. gave Heydorn half because he had given her $10 to play,
and both she and Heydorn returned to Heydorn's residence. The next
evening, Heydorn asked M.M. for cigarettes, and M.M. replied she did not
have any money. Heydorn became angry and left momentarily. He
returned and started taking the possessions M.M. had brought to
Heydorn's home, including forcefully removing M.M.'s jewelry. Heydorn
also took M.M.'s phone, the contents of her purse, and the money she had
won at the casino. M.M. left the home and walked down the street,
eventually finding a couple who let her use their phone to call the police.
Police officers photographed the scratch marks on M.M. that were caused
by the removal of her jewelry.

¶3           Police officers could not contact Heydorn for several days.
When they eventually made contact, Heydorn was carrying several of
M.M.'s personal belongings. The officers photographed the possessions
and arrested Heydorn.




                                       2
                           STATE v. HEYDORN
                           Decision of the Court

¶4            Later that month, the State indicted Heydorn for aggravated
robbery, a class 3 felony; assault, a class 1 misdemeanor; and theft, a class 1
misdemeanor. It alleged six prior felony convictions and six aggravating
circumstances. It also alleged Heydorn had committed the offenses while
on release from confinement.

¶5           After a two-day trial, a jury found Heydorn guilty of assault
and theft. Heydorn was acquitted of aggravated robbery. The court
sentenced Heydorn to 172 days' imprisonment and credited him with 172
days' presentence incarceration credit. See A.R.S. § 13-707(A)(1). It also
found Heydorn had violated the conditions of his probation and revoked
his probation.

                               DISCUSSION

¶6            We review Heydorn's convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Counsel for Heydorn has advised this Court that after a diligent search of
the entire record, counsel has found no arguable question of law. We have
read and considered counsel's brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 300, and find none. All the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. So far as the record reveals, counsel represented
Heydorn at all stages of the proceedings, and the sentences imposed were
within the statutory guidelines. We decline to order briefing and affirm
Heydorn's convictions and sentences.

¶7           Upon the filing of this decision, defense counsel shall inform
Heydorn of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Heydorn shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.




                                      3
                         STATE v. HEYDORN
                         Decision of the Court

                             CONCLUSION

¶8           For the foregoing reasons, we affirm Heydorn's convictions
and sentences.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      4